                Case 19-18585-MAM             Doc 195       Filed 09/08/20      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

In re:                                                   CASE NO. 19-18585-MAM
                                                         CHAPTER 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC,

    Debtor.


         ZIMMER CONSTRUCTION CONSULTANTS, P.A.’S OBJECTION TO PLAN

          Zimmer Construction Consultants, P.A. (“Zimmer”), by and through undersigned

counsel, objects to the Second Amended Plan of Reorganization for Meridian Marina & Yacht

Club of Palm City, LLC (the “Plan”) [ECF 140], and states as follows:

          1.      Zimmer filed Claim No. 13-1 in the amount of $14,229.96. The Claim was filed

as secured as Zimmer recorded a claim of lien for the amounts owed to it.

          2.      The time for the Debtor to object to claims has passed. The Debtor did not file an

objection to Zimmer’s Claim.

          3.      Notwithstanding that Zimmer filed a secured claim, the Debtor failed to treat

Zimmer as secured and failed to include Zimmer in a class of secured claims, either on its own,

or as part of another secured class.

          4.      The Debtor’s Plan therefore improperly classifies Zimmer and must be either

amended or modified in order to properly treat Zimmer’s secured claim.

          5.      Assuming that the Debtor reclassifies Zimmer as a secured claim, Zimmer has no

other objections to the Plan. Zimmer would therefore request the Court sustain this Objection,

require the Debtor to amend and/or modify the Plan in order to properly treat Zimmer’s Claim as



                                                        1
                                          SLATKIN & REYNOLDS, P.A.
          One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 Telephone 954.745.5880
              Case 19-18585-MAM             Doc 195       Filed 09/08/20      Page 2 of 2
                                                                                     Case No. 20-12883-SMG


secured and, assuming the Court confirms the Plan, require that Zimmer be paid as a secured

claimant out of the sale of the property that the Plan contemplates.

        WHEREFORE, for the reasons stated herein, Zimmer respectfully requests the Court

sustain this Objection, require the Debtor to treat Claim No. 13-1 as a secured claim, require the

Debtor to modify and/or amend the Plan such that Zimmer’s claim is treated as secured and paid

out of the sale of the property contemplated in the Plan, as well as grant any further relief the

Court deems proper under the circumstances.

Dated this 8th day of September, 2020.


                                                 SLATKIN & REYNOLDS, P.A.
                                                 Attorneys for Zimmer Construction
                                                 One East Broward Boulevard, Suite 609
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone 954.745.5880
                                                 Facsimile 954.745.5890
                                                 rreynolds@slatkinreynolds.com

                                                 By: /s/ Robert F. Reynolds
                                                    ROBERT F. REYNOLDS
                                                    Fla. Bar No. 174823

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing has been furnished via the Court’s

CM/ECF electronic noticing system to Heidi A. Feinman, Trustee, heidi.a.feinman@usdoj.gov;

Dana L. Kaplan, Esq., dana@kelleylawoffice.com, tina@kelleylawoffice.com; Craig I. Kelley,

Esq.,   craig@kelleylawoffice.com,        dana@kelleylawoffice.com;          Susan    D.    Lasky,     Esq.,

ecf@suelasky.com, ecfsuelasky@gmail.com; Alan B. Rose, Esq., arose@mrachek-law.com,

manderson@mrachek-law.com; Craig I. Kelley, Esq., craig@kelleylawoffice.com; Office of the

US Trustee, USTPRegion21.MM.ECF@usdoj.gov on this 8th day of September, 2020.

                                                     /s/ Robert F. Reynolds
                                                     ROBERT F. REYNOLDS
                                                      2
                                        SLATKIN & REYNOLDS, P.A.
        One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 Telephone 954.745.5880
